OPINION
PER CURIAM.
Ryan Kerwin, a Pennsylvania inmate serving a five to ten-year sentence in prison imposed in January 1999 for various offenses, has filed a petition for writ of mandamus. Kerwin seeks to compel the District Court to render a final decision on his petition for writ of habeas corpus, which was filed pursuant to 28 U.S.C. § 2254.
On April 11, 2005, subsequent to the filing of Kerwin’s mandamus petition, the District Court entered an order denying his § 2254 petition. Because the District Court has afforded Kerwin the relief sought, we will deny the mandamus petition as moot.